Citation Nr: 0607125	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  98-19 807A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a pulmonary 
disorder, to include as due to nicotine dependence or tobacco 
use.

2.  Entitlement to service connection for a pulmonary 
disorder, to include as due to nicotine dependence or tobacco 
use.

3.  Entitlement to an effective date earlier than February 
24, 1998, for the award of a total disability rating based 
upon individual unemployability (TDIU rating).


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 1998 and September 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas, that denied 
service connection for a pulmonary disorder (chronic 
obstructive pulmonary disease (COPD)), to include as due to 
nicotine dependence or tobacco use, and awarded a total 
rating based upon individual unemployability due to 
service-connected disabilities, effective February 24, 1998.  
In July 2004, the Board remanded the claims for additional 
development.  In April 2000, the veteran withdrew his October 
1999 request for a hearing before the Board.

The Board observes that service connection for a lung 
disorder was previously denied in a December 1990 RO 
decision.  Although in 1998 the RO adjudicated the issue of 
entitlement to service connection on the merits, the Board 
must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end, and what the RO 
may have determined in that regard is irrelevant.  See 
Barnett, supra.


FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for adjudication of 
the claims has been obtained.

2.  The claim for service connection for a lung disorder was 
previously denied in a December 1990 RO decision; the veteran 
did not appeal that decision.

3.  Evidence received since the December 1990 decision 
includes some evidence which is not cumulative or redundant, 
and which is so significant that it must be considered in 
order to fairly decide the merits of the claim.

4.  The veteran had a history of daily tobacco use from his 
childhood through the mid-1990's, approximately 70 years.

5.  No pulmonary disease or disorder, to include COPD, 
emphysema, or nicotine dependence, was shown during active 
service.  The earliest evidence of a pulmonary disorder is 
dated in the early 1970's, approximately 30 years after his 
separation from service.

6.  Competent medical evidence indicates that in-service 
tobacco use alone did not result in lung disorders or 
nicotine addiction; rather, the lengthy pre- and post-service 
tobacco use is the likely cause of these problems.

7.  The record does not factually show that the veteran was 
unemployable solely due to his PTSD earlier than February 24, 
1998.


CONCLUSIONS OF LAW

1.  The December 1990 RO decision that denied service 
connection for a pulmonary disorder is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 
20.1103 (2005).

2.  New and material evidence has been received to reopen a 
claim for service connection for a pulmonary disorder.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(1997).

3.  A pulmonary disorder (COPD), to include as due to 
nicotine dependence or tobacco use, was not incurred or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).

4.  The criteria for an effective date earlier than February 
24, 1998, for the award of a TDIU rating have not been met.  
38 U.S.C.A. § 5110(a), (b)(2) (West 2002); 38 C.F.R. § 
3.400(o) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

In a decision dated in December 1990, the RO denied the 
veteran's claim for service connection for a pulmonary 
disorder.  The veteran did not appeal this decision.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2005).  Thus, the December 1990 decision 
became final because the appellant did not file a timely 
appeal.

The claim for entitlement to service connection for a 
pulmonary disorder may be reopened if new and material 
evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The veteran filed this application to reopen his 
claim in October 1997.  Under the applicable provisions, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means evidence 
that bears directly and substantially upon the specific 
matter under consideration, and which by itself, or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened.  38 C.F.R. § 3.156(a) (1997).  
The Board notes, as an aside, that the definition of "new 
and material evidence" has been changed, but the latest 
definition only applies to applications to reopen a finally 
decided claim received by VA on or after August 29, 2001; 
thus, this change does not apply to the instant case because 
the claim to reopen was received before that date.  See 66 
Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001); 38 C.F.R. 
§ 3.156(a) (2005).  In determining whether evidence is new 
and material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As an initial matter, the Board notes that according to the 
National Personnel Records Center (NPRC), the veteran's 
service records are presumed to have been destroyed in a fire 
in 1973.  When a veteran's records have been destroyed, VA 
has an obligation to search for alternative records that 
might support the veteran's case.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992).  By a June 1974 rating decision, the RO 
advised the veteran of the loss of his service medical 
records.  A search for records from the Office of the Surgeon 
General (OSG) was unsuccessful.  

Very briefly, the evidence before VA at the time of the prior 
final RO decision consisted of post-service VA and private 
medical records, and the veteran's statements.  The Board 
found that no new and material evidence showing a 
relationship between the veteran's current lung disorder and 
his service had been submitted, and the application to reopen 
the claim was denied.  

After the denial of his application to reopen his claim for 
service connection for a pulmonary disorder, the veteran 
again sought to reopen the claim in October 1997.  The Board 
finds that the evidence received since the last final 
decision bears directly and substantially upon the specific 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

In a September 1998 letter to the RO, Gilbert C. Evans, M.D., 
the veteran's private physician, stated that prior to service 
the veteran was in good health and did not smoke cigarettes.  
While in service, he trained in the Mojave Desert, where he 
was involved with numerous sand storms.  The veteran related 
the onset of his respiratory problems to the sand storms.  
Additionally, the veteran reportedly began smoking during 
service.  Dr. Evans did not specifically relate the veteran's 
current lung condition to service, but rather reported what 
the veteran had related to him.  In a July 1999 letter to the 
RO, Dr. Evans stated that smoking cigarettes did not cause 
the veteran's COPD, but it did aggravate his respiratory 
tract and cause the diagnoses and disability of COPD to 
appear sooner than they would have had be not become addicted 
to nicotine while he was in the service.

The Board finds that the July 1999 letter is evidence that is 
both new and material because the claim was previously denied 
due to the lack of evidence showing any relationship between 
the veteran's current lung disorder and his active service.  
In the July 1999 letter, Dr. Evans specifically opined that 
the veteran developed nicotine dependence during service, 
which aggravated his development of COPD.  This evidence was 
not previously considered by agency decision makers, is not 
cumulative or redundant, bears directly and substantially 
upon the specific matter under consideration, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Thus, the claim for 
service connection is reopened.  This does not mean that 
service connection is granted.  Rather, the merits of the 
claim for service connection will have to be reviewed on a de 
novo basis, as addressed below.

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
appellant would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, the statement of the 
case and supplemental statements of the case provided the 
appellant with the laws and regulations pertaining to 
consideration of the claim on the merits.  Additionally, the 
Board notes that the discussion in the statement of the case 
essentially considered the appellant's claim on the merits.  
Also, the appellant has provided arguments addressing his 
claim on the merits.  The Board therefore finds that, given 
that the appellant had adequate notice of the applicable 
regulations, he would not be prejudiced by the Board's review 
of the merits of the claim at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Service Connection

The veteran claims entitlement to service connection for a 
pulmonary disorder, to include as due to nicotine dependence 
or tobacco use in service.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See also Degmetich v. Brown, 104 F. 3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases will be rebuttably presumed if they 
are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  The veteran's current lung 
disorders, however, are not diseases subject to presumptive 
service connection.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

VA is prohibited from granting service connection for 
disability or death due to disease or injury attributable to 
the use of tobacco products during a veteran's active service 
for claims filed after June 9, 1998.  See 38 U.S.C.A. § 
1103(a) (West 2002); see also 38 C.F.R. § 3.300(a) (2005).  
Because the veteran's October 1997 claim, however, was 
received prior to the effective date of the statutory change, 
the claim is entitled to consideration under the law in 
effect before July 9, 1998.

In 1993, VA's General Counsel held that direct service 
connection of an injury or disease due to tobacco use during 
active service may be established. VAOPGCPREC 2-93 (January 
13, 1993), 58 Fed. Reg. 42,756 (1993).

In addition, VA's General Counsel held that service 
connection for a disability or death attributable to tobacco 
use subsequent to military service may be established on a 
secondary basis, depending upon affirmative answers to the 
following three questions: (1) whether nicotine dependence 
may be considered a disease for purposes of the laws 
governing veterans' benefits, (2) whether the veteran 
acquired a dependence on nicotine in service, and (3) whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  If each of these three questions is 
answered in the affirmative, service connection should be 
established on a secondary basis.  See 38 C.F.R. 
§ 3.310(a)VAOPGCPREC 19-97 (May 13, 1997), 62 Fed. Reg. 
37,954 (1997).

In a May 5, 1997, VA memorandum to VA's General Counsel, the 
Under Secretary of Health affirmed that nicotine dependence 
may be considered a disease for VA benefit purposes.  
Accordingly, there is a two-pronged sequential analysis for 
determining whether secondary service connection is 
warranted:  1) the veteran must have acquired a chemical 
dependence on nicotine during service; and 2) the nicotine 
dependence must have been the proximate cause of the present 
disability.  See VAOPGCPREC 19-97.

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim, and 
the appeal will be denied.

The veteran's service medical records are presumed to have 
been destroyed by fire.  Accordingly, there is no in-service 
evidence relating to lung disorders or respiratory problems.

The first post-service clinical evidence of treatment for a 
lung disorder of record is dated in October 1972.  At that 
time, the veteran was diagnosed with chronic obstructive 
pulmonary disease.  Since that time, the veteran has received 
regular treatment for pulmonary problems.

In a September 1998 letter to the RO, Gilbert C. Evans, M.D., 
the veteran's private physician, stated that prior to service 
the veteran was in good health and did not smoke cigarettes.  
While in service, he trained in the Mojave Desert, where he 
was involved with numerous sand storms.  The veteran related 
the onset of his respiratory problems to the sand storms.  
Additionally, the veteran reportedly began smoking during 
service.  Dr. Evans did not specifically relate the veteran's 
current lung condition to service, but rather reported what 
the veteran had related to him.  In a July 1999 letter to the 
RO, Dr. Evans stated that smoking cigarettes did not cause 
the veteran's COPD, but it did aggravate his respiratory 
tract and cause the diagnoses and disability of COPD to 
appear sooner than they would have had be not become addicted 
to nicotine while he was in the service.

On VA examination in March 2005, the veteran reported that he 
first began smoking in 1942.  He stated that he smoked until 
1955, at which point he quit, but did smoke periodically 
after that, quitting completely in 1998.  He attributed his 
current lung problem to a sand storm in the Mojave Desert in 
which he was involved during service.  Because the veteran's 
file was not available for review, however, the examiner was 
not able to opine as to whether the veteran's current lung 
disorder (COPD) was etiologically related to his service, or 
whether he developed nicotine dependence during service.

In September 2005, the examiner who conducted the March 2005 
examination reviewed the veteran's claims file and again 
conducted an examination of the veteran.  At that time, the 
veteran reported that his pulmonary symptoms began in 1942 
when he was in the Mojave Desert.  He stated that shortly 
after his experience in the desert, he developed a chronic 
cough.  His shortness of breath reportedly began 
approximately 15 to 20 years before the time of examination.  
With regard to smoking, the veteran reported that he first 
began smoking when he was seven years of age.  He reportedly 
smoked two packs of cigarettes per day, for many years.  He 
stopped smoking two packs per day in approximately 1955, but 
started smoking again and did not stop completely until 
approximately 10 years prior to the examination.  The 
diagnoses were chronic obstructive lung disease with chronic 
bronchitis and emphysema.  With regard to a possible 
relationship between those disorders and his service, the 
examiner stated that the veteran smoked for approximately 70 
years, and he could find no evidence that he developed a 
nicotine dependence while he was in service from 1942 to 
1945.  He stated that he believed that the veteran's COPD was 
related to cigarette smoking, but the veteran smoked before 
he went into service, while he was in service, and after he 
got out; most of his life.  Because the majority of the 
veteran's smoking took place before and after his military 
service, the examiner found that it was less likely than not 
that his COPD was due to the smoking during his period of 
active service.  Similarly, because the veteran had smoked 
for many years prior to his entry into service, the examiner 
found no evidence that the veteran developed a nicotine 
dependence during active duty.

With regard to the weighing of medical evidence, the Board 
notes that an evaluation of the probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  See Degmetich, supra; Rabideau, supra.  
In this case, there is no probative evidence establishing a 
medical nexus between military service and the veteran's 
COPD.  Indeed, on VA examination in September 2005, the VA 
examiner opined that there was no relationship between his 
military service, including his experience in the Mojave 
Desert, and his current lung disorders.  The Board finds this 
opinion to be probative, as it was rendered following a 
thorough review of the veteran's claims folder and 
examinations of the veteran.  Accordingly, service connection 
on a direct basis is not warranted.

After a thorough review of the record, the Board finds that 
service connection for a pulmonary disorder on neither a 
direct nor secondary basis is warranted.  The record shows 
that the veteran developed a nicotine dependence prior to 
entering service.  In September 2005, he reported that he 
smoked two packs of cigarettes per day for many years, 
before, during, and after service.  On this basis, the VA 
examiner found that the veteran did not develop a nicotine 
dependency during service.  The Board therefore finds that 
this dependency pre-existed his military service and led to 
his current lung disorders.  As such, the veteran's case 
satisfies neither prong of the analysis set out in VAOPGCPREC 
2-93 and VAOPGCPREC 19-97.

As the Board has determined that the veteran's tobacco 
addiction preexisted service, the Board must now address 
whether his active service aggravated his pre-existing 
disorder.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).  A mere transient flare-up 
during service of a preexisting disorder does not, in the 
absence of evidence of a worsening of the underlying 
condition, constitute aggravation of the disorder.  In 
addition, "[t]he usual effects of medical and surgical 
treatment in service, having the effect of ameliorating 
disease or other conditions incurred before enlistment . . . 
will not be considered service-connected unless the disease 
or injury is otherwise aggravated by service."  38 C.F.R. 
§ 3.306(b)(1).

The veteran's service medical records are unavailable in this 
case.  For purposes of this part of the Board's analysis, the 
veteran must therefore be presumed to have been sound upon 
entrance into service - that is, the Board must presume he 
did not have a nicotine addiction prior to service.  This 
presumption will be rebutted only if the evidence of 
preservice addiction and smoking already noted shows clearly 
and unmistakably that, first, the addiction preexisted 
service and, second, the addiction was not aggravated during 
service.

In this case, the Board finds that both the veteran's 
admission that he smoked for approximately 12 years before 
entering service, and the VA examiner's conclusion that the 
veteran developed nicotine dependency prior to entering 
service, is clear and unmistakable evidence that the 
veteran's tobacco addiction pre-existed his entrance into 
service.

The Board also finds that neither his addiction nor his 
development of COPD was aggravated by service.  The evidence 
of record shows that the veteran smoked approximately two 
packs of cigarettes per day for many years.  There is no 
evidence that suggests that the veteran smoked more following 
service than when he entered.  The first clinical evidence of 
a lung disorder is dated in October 1972, nearly 30 years 
after the veteran's separation from service.  Additionally, 
while Dr. Evans opined that smoking cigarettes did aggravate 
the veteran's respiratory tract and cause the diagnoses and 
disability of COPD to appear sooner than they would have had 
be not become addicted to nicotine while he was in the 
service, the evidence shows that the veteran developed his 
addiction prior to entering service.  Also, although Dr. 
Evans stated that he did review the veteran's records prior 
to rendering his opinion, it is not clear whether he reviewed 
all of the veteran's records, or just those pertaining to his 
own treatment of the veteran.  These factors lessen the 
probative value of Dr. Evans' opinion.  In contrast, the 
Board finds the VA examiner's opinion to be of substantial 
probative weight.  The VA examiner found that because the 
majority of the veteran's smoking took place before and after 
his military service, it was less likely than not that his 
COPD was due to the smoking during his period of active 
service.  In rendering this opinion, the examiner conducted 
two thorough examinations of the veteran and conducted a 
thorough review of his claims folder, in addition to 
providing adequate rationale for his opinion.  

The Board thus finds that the evidence in this case shows 
clearly and unmistakably that the veteran's nicotine 
dependence pre-existed the veteran's service and was not 
permanently worsened, or aggravated, in service.  38 U.S.C.A. 
§ 1111; VAOPGCPREC 3-2003 (2003), 69 Fed. Reg. 25178 (2004).

The veteran contends that his current lung conditions were 
incurred or aggravated by service.  However, as a layperson, 
he has no competence to give a medical opinion or diagnosis 
or etiology of a disorder.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  While the veteran can describe 
symptoms (including worsening of symptoms), he lacks the 
medical competence to relate those symptoms to a particular 
circumstance, such as service.

The veteran has also submitted lay statements in support of 
his claim.  Although lay evidence is acceptable to prove 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu, supra. 

The Board is aware that it has a heightened obligation to 
explain its findings and conclusions where service medical 
records have been lost or destroyed.  Pruitt v. Derwinski, 2 
Vet. App. 83 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  In this case, the Board finds that VA has met 
this heightened duty.  VA made multiple attempts to locate 
records, and the veteran was afforded multiple examinations, 
during which a thorough review of his file was conducted, and 
opinions supported by adequate rationale were rendered.  

The weight of the medical evidence demonstrates that the 
veteran's lung disorders began many years after service and 
were not caused by any incident of service.  The Board 
concludes that a pulmonary disorder was not incurred in or 
aggravated by service.  As the preponderance of the evidence 
is against the claim for service connection, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Earlier Effective Date for a TDIU Rating

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation therefore 
apply to a TDIU claim.  Hurd v. West, 13 Vet. App. 449 
(2000).  The effective date of an award of increased 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if the application is received within one year from 
such date; otherwise, the effective date will be the date of 
VA receipt of the claim for increase, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 
C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); 
Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 
(1998), 63 Fed. Reg. 56704 (1998).

The veteran's only service-connected disability is PTSD.  His 
PTSD was service-connected at a 30 percent disability rating, 
effective March 25, 1996, the date the claim was received.  
In July 1996, the veteran disagreed with the assigned rating, 
asserting that a higher rating was warranted.  On July 31, 
1996, he submitted a formal claim for TDIU.  A September 1999 
rating decision increased the disability rating for PTSD from 
50 to 70 percent, effective February 24, 1998, and awarded a 
TDIU rating, also effective February 24, 1998.  That date was 
assigned as the earliest date of evidence showing an increase 
in the veteran's disability.

Because the veteran had no service-connected disabilities 
prior to March 25, 1996, the Board finds that a TDIU is not 
warranted prior to March 25, 1996.  In the absence of 
service-connected disabilities, a veteran cannot have 
individual unemployability by reason of service-connected 
disabilities.  38 C.F.R. § 4.16.  Therefore, the Board will 
examine whether an effective date between March 25, 1996, and 
February 24, 1998, is warranted for TDIU.

A TDIU rating is warranted when the schedular rating is less 
than total, where it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more. 38 C.F.R. §§ 3.340, 4.16(a) (2005).

In this case, the veteran first met the percentage criteria 
of 38 C.F.R. § 4.16(a) for consideration for a TDIU on 
February 24, 1998, the effective date of the award of a 70 
percent rating for PTSD.  Prior to that date, he did not meet 
the percentage criteria of 38 C.F.R. § 4.16(a).

It is the established policy of VA, however, that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  38 C.F.R. § 
4.16(b) (2005).  A finding of total disability is appropriate 
"when there is present any impairment of mind or body which 
is sufficient to render it impossible for the average person 
to follow a substantially gainful occupation."  See 38 C.F.R. 
§§ 3.340(a)(1), 4.15 (2005).  A veteran may be considered as 
unemployable upon termination of employment which was 
provided on account of disability, or in which special 
consideration was given on account of the same, when it is 
satisfactorily shown that he is unable to secure further 
employment.  38 C.F.R. § 4.18 (2005).

Therefore, the Board must consider whether the veteran was 
unable to secure or follow a substantially gainful occupation 
due to his PTSD prior to February 24, 1998.  In this case, 
the Board finds that the record does not show that the 
veteran's disability had worsened or that he had become 
unemployable due to service-connected disabilities on a 
factually ascertainable date prior to February 24, 1998.  

The record demonstrates that the veteran has not been working 
for many years.  The record also demonstrates that he has 
been in receipt of disability benefits from the Social 
Security Administration (SSA) since approximately 1973.  The 
record reflects that the veteran informed VA that he was 
unable to work due to emphysema in December 1972.  On VA 
examination in February 1973, the veteran stated that he had 
been unable to work for the past three years, due to his lung 
condition and his nerves.  In March 1974, the veteran again 
stated that he was totally disabled.  A September 1977 letter 
from Amail Chudy, M.D., the veteran's private physician, 
indicated that the veteran had not been able to work due to 
his disabling emphysema.

A VA treatment record dated in October 1995 shows that the 
veteran's PTSD was considered to be mild.  At that time, the 
veteran reported that he had been doing quite well, until 
approximately three months earlier when he began to 
experience an increase in the frequency of nightmares, 
stating he was then having approximately two to three per 
week.  He could not remember the content of the nightmares, 
but stated that his wife told him he would thrash about in 
bed.  The examiner noted that he did not exhibit any other 
symptoms of PTSD.  He was advised to return to the clinic in 
April 1996.

In April 1996, the veteran reported increased PTSD symptoms 
at night, particularly with regard to nightmares, difficulty 
sleeping and flashbacks.  When asked to describe a flashback, 
he described a nightmare, and stated, "just as real as if I 
were there."  The veteran also admitted to having cold 
sweats and increased startle response.  The social worker 
noted that the veteran reported feeling worried that VA would 
charge him for "excess savings" following his sale of some 
property.  The social worker noted that this stress may have 
prompted the recent increase in nightmares.

The veteran underwent a VA examination for PTSD in May 1996.  
At that time, the veteran reported disturbed sleep, and 
intrusive thoughts.  The examiner noted that he could not 
state whether the veteran experienced "true" flashbacks.  
The veteran reported that he did not like to socialize.  
There was no evidence of delusions or hallucinations.  He 
denied homicidal ideations and admitted he had suicidal 
thoughts, although he said he would not act on them.  His 
insight was noted to be superficial and his judgment fair.  
The diagnosis was PTSD and dysthymia.  No GAF score was 
assigned.

A September 1999 addendum to a June 1999 examination noted 
that the examiner considered the veteran's PTSD would 
preclude his employability.  However, the date as of which 
his disability precluded his employment was not noted.  The 
veteran did not receive any further treatment for PTSD until 
September 1996, when he was noted to still be having 
nightmares.  

A September 1998 letter from Gilbert C. Evans, another 
private physician, noted that over the years the veteran's 
difficulty breathing, and his nervousness, which was 
associated with increased drinking, interfered with his 
ability to work.  He reportedly was advised by a doctor in 
1973 to apply for disability benefits from the Social 
Security Administration (SSA).  The veteran apparently has 
been in receipt of SSA benefits since that time.  The Board 
notes that VA attempted to obtain the decision and records 
upon which the grant of benefits was made, but was informed 
in November 1998 that these records had been destroyed.

In a September 2005 VA examination, the veteran reported that 
he was told he would have to stop working in his "trim" 
shop, as his emphysema precluded him from working with the 
dust involved in cutting glass.

At a January 2006 VA examination, the examiner noted that 
there was no information that would allow him to give a 
definitive answer as to the question of when the veteran 
became unemployable.  Based upon the results of the 1996 
examination, and giving the veteran the benefit of the doubt, 
he would find it to be more likely than not that the veteran 
was unemployable due to PTSD at least since 1996, and may 
have been unemployable for longer.  The examiner further 
continued that he did not know the date of onset and could 
not give one without resorting to speculation.

The Board finds that the qualifying increase in the veteran's 
PTSD disability is not shown to have occurred on a factually 
ascertainable date prior to February 24, 1998.  While the 
veteran had symptoms subsequent to March 25, 1995, his PTSD 
was described as "mild" in October 1995.  While the April 
1996 treatment report and May 1996 VA examination show 
increased symptomatology, neither tends to indicate that the 
veteran was unable to work solely due to his service-
connected PTSD.

While there appears to be ample evidence in the file that the 
veteran has been unable to work since the early 1970's, the 
Board finds that there is no evidence that the veteran was 
unable to work solely due to his service-connected PTSD prior 
to February 24, 1998.  Indeed, the evidence appears to 
suggest that the veteran was unable to work prior to that 
time, largely due to his lung condition, which is not 
service-connected.  

The Board finds that the January 2006 medical opinion 
provides a speculative opinion that the veteran may have been 
unemployable due to his PTSD since 1996, but the examiner 
clearly states that he did not know the onset of 
unemployability and could not give a definitive answer to the 
question of when the veteran became unemployable.  Without 
any definitive evidence that the veteran was unable to work 
primarily due to his service-connected disability prior to 
February 24, 1998, however, the Board finds that an earlier 
effective date for a TDIU rating is not warranted.  The Board 
finds that the January 2006 opinion is not sufficient to show 
a factually ascertainable increase in disability such that 
the veteran could be found to have been unemployable prior to 
February 24, 1998.

Although the Board is very sympathetic to the veteran's 
situation and his contention that he should have been found 
totally disabled long before 1998, the law concerning 
assignment of effective dates is clear and unambiguous.  The 
Board finds that the preponderance of the evidence is against 
the veteran's claim for an effective date earlier than 
February 24, 1998, for the grant of a TDIU.  The claim is 
therefore denied.

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in July 2004 and 
March 2005; rating decisions in December 1998 and September 
1999; statements of the case in January 1998 and October 
1999; and supplemental statements of the case in September 
1999, February 2004, October 2005, and in January 2006.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained numerous examinations.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.


ORDER

The claim for service connection for a pulmonary disorder, to 
include as due to nicotine dependence or tobacco use is 
reopened.  To that extent only, the appeal is allowed.

Service connection for a pulmonary disorder, to include as 
due to nicotine dependence or tobacco use, is denied.

An effective date earlier than February 24, 1998, for the 
award of a TDIU rating is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


